          Case 1:16-cv-00988-NONE-GSA Document 82 Filed 08/18/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
11   SALADIN RUSHDAN aka                   1:16-cv-00988-NONE-GSA-PC
     ROBERT STANLEY WOODS,
12                                         ORDER ADOPTING FINDINGS AND
                   Plaintiff,              RECOMMENDATIONS, GRANTING
13                                         DEFENDANT CASA’S MOTION TO SET
           vs.                             ASIDE ENTRY OF DEFAULT, AND
14                                         DENYING PLAINTIFF’S REQUEST FOR
     D. DAVEY, et al.,                     DEFAULT JUDGMENT
15
                 Defendants.               (Doc. Nos. 65, 67 & 73.)
16
17
18          Saladan Rushdan aka Robert Stanley Woods (“plaintiff”) is a state prisoner proceeding
19   pro se with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a
20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On June 1, 2020, the assigned magistrate judge issued findings and recommendations
22   recommending that defendant Casas’ motion to set aside the Clerk’s entry of default be granted
23   and plaintiff’s request for default judgment be denied. (Doc. No. 73.) On July 23, 2020,
24   plaintiff filed objections to the findings and recommendations, (Doc. No. 78), and on August 3,
25   2020, defendant Casas filed a response to plaintiff’s objections, (Doc. No. 81).1
26
27
     1
28     The parties were granted fourteen days in which to file objections and ten days after the filing
     date of any objections in which to file a reply to the objections. (Doc. No. 73 at 7:7–12.)
                                                     1
          Case 1:16-cv-00988-NONE-GSA Document 82 Filed 08/18/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   including plaintiff’s objections and defendant Casas’ response to the objections, the court finds
 4   the findings and recommendations to be supported by the record and proper analysis. The court
 5   agrees with the magistrate judge that it is appropriate to set aside defendant Casas’ default
 6   under the circumstances and therefore that default judgment is inappropriate as to defendant
 7   Casas. Plaintiff’s objections do not undermine the reasoning presented in the findings and
 8   recommendations.
 9          Accordingly, THE COURT HEREBY ORDERS that:
10          1.      The findings and recommendations entered on June 1, 2020, (Doc. No. 73), are
11                  ADOPTED IN FULL;
12          2.      Defendant Casas’ motion to set aside entry of default (Doc. No. 67) is
13                  GRANTED;
14          3.      Plaintiff’s request for default judgment (Doc. No. 65) is DENIED; and
15          4.      This case is referred back to the magistrate judge for further proceedings.
16
     IT IS SO ORDERED.
17
18      Dated:     August 18, 2020
                                                         UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

                                                     2
